DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,438,159. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a slight broadening of the scope of the claims of  the ‘159 Patent and on this basis, the claims of the ‘159 Patent anticipate the claims of the instant application. 
As to claim 1, the ‘159 Patent discloses a system comprising (Claim 1:  A system comprising): 
a processor (Claim 1: at least one processor); and 
a memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising (Claim 1:  and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising): 
receiving a notification associated with an execution of a process on a device (Claim 1: receiving a notification associated with an execution of a process on a device); 
identifying privilege information associated with the process (Claim 1; identifying privilege information associated with the process), including identifying a first security token for the process (Claim 6: The system of claim 1, wherein identifying the privilege information comprises identifying an initial state of a security token associated with the privilege information); 
periodically evaluating an attribute of the privilege information (Claim 1: periodically evaluating one or more attributes of the privilege information), including periodically comparing a current security token associated with the process with the first security token (Claim 8: The system of claim 1, wherein evaluating one or more attributes of the privilege information comprises comparing a current state of the one or more attributes to the previous state of the one or more attributes(; 
determining that the attribute of the privilege information has been modified from a previous state of the attribute (Claim 1: determining that the one or more attributes of the privilege information has been modified from a previous state of the one or more attributes); and 
upon determining that the attribute of the privilege information has been modified from the previous state of the attribute, performing a corrective action relating to the execution of the process on the device (Claim 1: and upon determining that the one or more attributes of the privilege information has been modified from the previous state of the one or more attributes, performing one or more corrective actions relating to the execution of the process on the device). 
As to claim 2, the ‘159 Patent discloses the system of claim 1, wherein the computer executable instructions are further  executable to register to receive the notification from an operating system of the device (Claim 2: The system of claim 1, the method further comprising registering to receive the notification from an operating system of the system).
As to claim 3, the ‘159 Patent discloses the system of claim 1, wherein the notification is indicative of at least one of: a process creation, a creation of a thread, a DLL loading event, or a system registry activity (Claim 3: The system of claim 1, wherein the notification is indicative of at least one of: a creation of the process, a creation of a thread, a DLL loading event and system registry activity). 
As to claim 4, the ‘159 Patent discloses the system of claim 1, wherein determining that the attribute of the privilege information has been modified from the previous state of the attribute comprises determining that a security token attribute of the current security token is modified compared to the first security token (Claim 7: The system of claim 6, wherein identifying the initial state of the security token comprises at least one of: determining an address of the security token, determining a privilege level of the security token, determining an integrity level of the security token, and determining a current execution environment executing the process and Claim 8: The system of claim 1, wherein evaluating one or more attributes of the privilege information comprises comparing a current state of the one or more attributes to the previous state of the one or more attributes).  
As to claim 5, the ‘159 Patent discloses the system of claim 1, wherein determining that the attribute of the privilege information has been modified from the previous state of the attribute comprises at least one of: determining that an address of the current security token has been modified from the first security token, determining that an integrity level of the current security token has been modified from the first security token, determining that a privilege level granted by the current security token has been modified from the first security token (Claim 7: The system of claim 6, wherein identifying the initial state of the security token comprises at least one of: determining an address of the security token, determining a privilege level of the security token, determining an integrity level of the security token, and determining a current execution environment executing the process and Claim 8: The system of claim 1, wherein evaluating one or more attributes of the privilege information comprises comparing a current state of the one or more attributes to the previous state of the one or more attributes).  
As to claim 6, the ‘159 Patent discloses the system of claim 1, wherein determining that the attribute of the privilege information has been modified from the previous state comprises identifying a privilege escalation exploit (Claim 9: The system of claim 8, wherein determining that the one or more attributes of the privilege information has been modified from the previous state comprises identifying a privilege escalation exploit).  
As to claim 7, the ‘159 Patent discloses the system of claim 1, wherein the corrective action comprises at least one of: displaying warnings indicating a current state of the privilege information has been modified, deleting the privilege information, replacing the privilege information with a previous version of the privilege information, or terminating the process (Claim 10: The system of claim 1, wherein the one or more corrective actions comprise at least one of: displaying warnings indicating a current state of the privilege information has been modified, deleting the privilege information, replacing the privilege information with a previous version of the privilege information, and terminating the process).  
Claims 8-15 recite a method commensurate in scope to the system of claims 1-7 and is thus rejected under a substantially similar basis, mutatis mutandis, in view of claims 11-17 and 1-10 of the ‘159 Patent.
Claims 16-23 recite a computer program product commensurate in scope to the system of claims 1-7 and is thus rejected under a substantially similar basis, mutatis mutandis, in view of claims 18-20 and 1-10 of the ‘159 Patent.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,278,034. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a slight broadening of the scope of the claims of  the ‘034 Patent and on this basis, the claims of the ‘034 Patent anticipate the claims of the instant application. 
As to claim 1, the ‘034 Patent discloses a system comprising (Claim 1: A system comprising): 
a processor (Claim 1: at least one processor); and 
a memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising (Claim 1: and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising): 
receiving a notification associated with an execution of a process on a device (Claim 1: receiving a notification associated with a process); 
identifying privilege information associated with the process, including identifying a first security token for the process (Claim 1: identifying a security token associated with the process); 
periodically evaluating an attribute of the privilege information, including periodically comparing a current security token associated with the process with the first security token (Claim 1: evaluating a current state of the security token at one or more checkpoints and determining that the current state of the security token has been modified); 
determining that the attribute of the privilege information has been modified from a previous state of the attribute (Claim 1: evaluating a current state of the security token at one or more checkpoints and determining that the current state of the security token has been modified); and 
upon determining that the attribute of the privilege information has been modified from the previous state of the attribute, performing a corrective action relating to the execution of the process on the device (Claim 1: and based on determining that the current state of the security token has been modified, performing one or more actions related to the process).
As to claim 2, the ‘034 Patent discloses the system of claim 1, wherein the computer executable instructions are further executable to register to receive the notification from an operating system of the device (Claim 2: The system of claim 1, the method further comprising registering to receive the notification from an operating system of the system).  
As to claim 3, the ‘034 Patent discloses the system of claim 1, wherein the notification is indicative of at least one of: a process creation, a creation of a thread, a DLL loading event, or a system registry activity (Claim 3: The system of claim 1, wherein the notification is indicative of at least one of: a creation of the process, a creation of a thread, a DLL loading event, or a system registry activity).
As to claim 4, the ‘034 Patent discloses the system of claim 1, wherein determining that the attribute of the privilege information has been modified from the previous state of the attribute comprises determining that a security token attribute of the current security token is modified compared to the first security token (Claim 8: The system of claim 6, wherein evaluating the current state of the security token comprises comparing the current state of the security token to the initial state of the security token).
As to claim 5, the ‘034 Patent discloses the system of claim 1, wherein determining that the attribute of the privilege information has been modified from the previous state of the attribute comprises at least one of: determining that an address of the current security token has been modified from the first security token, determining that an integrity level of the current security token has been modified from the first security token, determining that a privilege level granted by the current security token has been modified from the first security token (Claim 7: The system of claim 6, wherein identifying the initial state of the security token comprises at least one of: determining an address of the security token, determining a privilege level of the security token, determining an integrity level of the security token, or determining a current execution environment executing the process).  
As to claim 6, the ‘034 Patent discloses the system of claim 1, wherein determining that the attribute of the privilege information has been modified from the previous state comprises identifying a privilege escalation exploit (Claim 1: wherein determining that the current state of the security token has been modified comprises identifying a privilege escalation exploit).
As to claim 7, the ‘034 Patent discloses the system of claim 1, wherein the corrective action comprises at least one of: displaying warnings indicating a current state of the privilege information has been modified, deleting the privilege information, replacing the privilege information with a previous version of the privilege information, or terminating the process (Claim 9: The system of claim 1, wherein the one or more actions comprise at least one of: displaying warnings indicating the current state of the security token has been modified, deleting the security token, replacing the security token with a previous version of the security token, or terminating the process).  
Claims 8-15 recite a method commensurate in scope to the system of claims 1-7 and is thus rejected under a substantially similar basis, mutatis mutandis, in view of claims 10-17 of the ‘159 Patent.
Claims 16-23 recite a computer program product commensurate in scope to the system of claims 1-7 and is thus rejected under a substantially similar basis, mutatis mutandis, in view of claims 18-20 and 1-9 of the ‘159 Patent.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2005/0055579 by Kanda et al. discloses the distribution of security policies in a network
U.S. Patent Application Publication No. 2006/0107037 by Lincoln et al. discloses the authentication of transactions
U.S. Patent Application Publication No. 2007/0014397 by Ukeda et al. discloses distributing license information
U.S. Patent Application Publication No. 2008/0133756 by Taylor discloses data integrity in a client-server environment
U.S. Patent Application Publication No. 2012/0210415 by Somani et al. discloses push notifications 
U.S. Patent No. 8,572,716 to Chander et al. discloses integrated systems
U.S. Patent Application Publication No. 2015/0101044 by Martin et al. discloses using an event model to determine system states
U.S. Patent No. 9,250,811 to Patiejunas discloses data queueing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432